NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


MELVIN CASTELLON,                )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D17-4583
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 13, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Rachael E. Bushey of O'Brien Hatfield,
P.A., Tampa, for Appellant.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and BLACK, JJ., Concur.